Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143680                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MICHAEL VELA,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 143680
                                                                   COA: 298478
                                                                   Wayne CC: 08-113813-NO
  WAYNE COUNTY AIRPORT AUTHORITY,
          Defendant/Third-Party
          Plaintiff-Appellant,
  and
  AMERICAN AIRLINES, INC.,
             Third-Party Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           d1219                                                              Clerk